Citation Nr: 1136655	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-11 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability, as secondary to the service-connected status post resection of benign osteoid osteoma of the left tibia (also referred to as left leg disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan





INTRODUCTION

The Veteran served on active duty from May 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  While this rating decision was issued at the Des Moines RO, the Veteran currently resides in Muskogee, Oklahoma.  Accordingly, the jurisdiction of his appeal remains with the RO in Muskogee, Oklahoma.  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Here, the Veteran contends that he suffers from a low back condition as a result of his service-connected left tibia tumor resection.  Service treatment records dated in July 1975 indicate that the Veteran was hospitalized in September 1974 and diagnosed with a benign osteoid osteoma in his left tibia.  Clinical records reflect that he subsequently underwent excision surgery for removal of the bone lesion.  A September 1976 clinical record reflects the Veteran presented at the military clinic with complaints of pain and stiffness in his lower back.  The physician observed no history of a trauma or strain, and noted that the Veteran's back only hurts when "he bends over or moves a great deal."  The Veteran was diagnosed with a muscle spasm in his lower back.  

The Veteran presented at the military clinic again on several occasions in January 1977 with complaints of recurrent low back pain.  On the consultation report dated on January 5, 1977, it was noted that he had injured his back three months prior after driving a drilling truck, and that he recently injured his back two days prior from an unknown etiology.  According to the Veteran, his pain increased with movement, but he did not experience any pain following bed rest.  During the physical examination, the treatment provider observed "[m]oisture present in the lumbar spine" and "[m]uscle guarding in [the] lumbar paravertebral muscles."  Based on his evaluation, the treatment provider diagnosed the Veteran with a recurrent low back strain.  A following sick call note dated in January 1977 reflects that the Veteran continued to experience pain in his back with no signs of improvement.  The remainder of the Veteran's records is clear for any complaints, treatment, or diagnosis of a spine disability, the clinical evaluation of his spine was shown to be normal on the August 1977 separation examination report, and the Veteran denied experiencing recurrent back pain in his medical history report.  

The post-service treatment records reflect that the Veteran was first treated for his back pain in August 2004.  During this primary care visit, the Veteran described a sharp pain in his lower back, which he likened to a "sharp knife," and on a scale of one to ten (with one being the least level of pain and ten being the highest level of pain), he rated his pain at a six.  The Veteran's back pain was triggered again in July 2006, after he attempted to move a picnic table.  It was specifically noted that the Veteran experienced pain in his low back with marked radiculopathy that radiated down his right side.  Upon examining the Veteran, the physician observed "marked para-spinous TTP/ropiness...on [the] rt " as well as "ropiness/tenderness to palp along the tract of the sciatic nerve out from the gluteal area."  The Veteran was diagnosed with low back pain and low back strain with sciatica.  He subsequently underwent an X-ray of his lumbar spine in August 2006, the results of which were normal.  However, upon further review of the radiographs, the physician observed "...some [straightening] of usual lordosis," "spondylothesis of L5 on S1," and "min hypertrophic changes [at] multiple levels of the facet's...."  Based on the examination of the Veteran and diagnostic studies of his lumbar spine, the physician's impression was that the Veteran suffered from minimal degenerative changes in his lumbar spine.  

The Veteran submitted a private medical opinion from his physician E.K., M.D., dated in April 2005.  Upon reviewing the Veteran's medical history, Dr. K. determined that the Veteran's left leg surgeries have had a direct causal relationship to his chronic low back pain.  According to Dr. K., "[a]s a result of these surgeries, [the Veteran] suffers from left foot drop which has altered his spinal biomechanics, causing misalignment and subluxation of his left hip, pelvis, and lower lumbar vertebrae."  He further explained that these conditions have "directly resulted in [the Veteran's] chronic low back pain...and will probably progress and continue to do so for the indefinite future."  

The Veteran also underwent an independent medical evaluation (IME) with his private physician, D.B., M.D.  In his report, Dr. B. discussed the Veteran's medical history with him, and noted his in-service excision surgery for removal of the osteoma in the left tibia.  Dr. B. wrote that after the Veteran's healing period had passed, he began developing severe back pain and walked with an antalgic gait.  Based on the Veteran's reported assertions, Dr. B. noted that the Veteran's back pain has continued to progress and worsen since this period of time.  Upon physical examination, the physician observed that the Veteran had a nonantalgic gait with regard to his tibia, but did have pain when trying to ambulate due to his back.  Dr. B also observed pain with forward flexion, pain with backward bending, and pain to palpation over his back, and indicated that the Veteran's straight leg raising test produced positive results.  Upon reviewing the Veteran's lumbar spine radiographs, Dr. B. noted "some degenerative joint changes at the L4-5 area where [the Veteran] has facet arthropathy" as well as mild narrowing of this joint space.  Based on his discussion with and evaluation of the Veteran, Dr. B. diagnosed him with lumbar back pain with mild radiculopathy secondary to his left tibia tumor resection.  He further wrote that the Veteran's back condition was definitely connected to his left leg condition, that the Veteran's back pain arose at the same time as his left leg condition, and that he has developed progressive arthritis in his back that has continued to worsen since this time.  
The Veteran was afforded a VA examination in April 2007, at which time he discussed his military history, to include the removal of the bone lesion on his left tibia, and reported experiencing low back pain a few times in service.  The Veteran explained that his pain has continued to worsen since his discharge, and described the pain as constant.  On a scale of one to ten, the Veteran rated his pain at a four, but added that during flare-ups, his pain level increases to a six.  He also reported that bending and stooping serve to increase his back pain.  Upon physical examination of the lumbosacral spine, the examiner did not detect any signs of deformity and described the musculature of the back as normal.  The examiner did observe mild tenderness present in the L3-4 area "especially at the paravertebral area on both sides" but found "no tenderness in the sciatic notches."  In addition, the Veteran's reflexes were shown to be normal and symmetrical, his sensory function was described intact, and his straight leg raising test produced negative results on both sides.  The examiner observed no limitation of the movement of the lumbosacral spine due to pain, weakness, fatigue or repetitive use.  The Veteran also underwent an X-ray of his lumbar spine, the results of which revealed the bones, joints and soft tissues to be within normal limits, and a normal lumbosacral spine.  

Based on his or her discussion with the Veteran, review of the claims file and diagnostic studies, and physical examination of the Veteran, the examiner determined that the Veteran had lower back pain but did not diagnose him with a back disability.  Indeed, the examiner explained that the physical examination and  X-ray report yielded normal findings.  According to the examiner, the Veteran's "current lower back condition with normal examination and normal X-ray findings is less likely related to the lower back pain, which he had while he was in the service, and also not likely due to the service-connected left foot drop ankylosis condition."  

Based on a review of the private medical opinions, the VA treatment records and VA examination report, the Board finds that further clarification is required to determine whether the Veteran has a current back disability.  While some of the VA treatment records reflect mild degenerative changes in the lumbar spine and a diagnosis of low back strain with sciatica, the private medical opinions and the recent VA examination report are unclear as to whether the Veteran does in fact have a current diagnosis with respect to his back.  Indeed, the April 2005 opinion issued by Dr. K. indicates that the Veteran's low back pain resulted from surgeries that he underwent on his left leg.  In the October 2006 IME, Dr. B. diagnosed the Veteran with lumbar back pain with mild radiculopathy that is secondary to his left tibia tumor resection with progression.  However, in the following paragraph, Dr. B. wrote that the Veteran had developed progressive arthritis in his back and related this disability to his service-connected left leg disability.  In the subsequent VA examination report, the examiner determined that the Veteran experienced lower back pain, but did not suffer from an actual back disability.  The Board notes that pain alone is not considered to be a disability for VA compensation purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In addition, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Furthermore, the Board does not find the April 2007 examination report to be adequate.  First, the Veteran has contended that his low back condition is secondary to his service-connected status post resection of the benign osteoid osteoma of the left tibia.  See October 2005 claim.  While the examiner provided explanations as to whether the Veteran's low back condition is etiologically related to service as well as his service-connected left foot drop ankylosis, the examiner did not provide the same regarding whether the Veteran's low back condition was in any way caused or aggravated by his service-connected status post resection of the benign osteoid osteoma of the left tibia.  Indeed, the Veteran primarily contends that his low back condition was caused by this service-connected left leg disability.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the April 2007 VA examination report is inadequate, the record is contradictory as to whether the Veteran has a current low back disability, and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, and etiology of any low back disorder that he may have.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  
Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current low back disability and provide diagnoses for all identified disabilities.  For any such disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected status post resection of the benign osteoid osteoma of the left tibia.  [If the Veteran is found to have a chronic low back disability that is aggravated by his service-connected status post resection of the benign osteoid osteoma of the left tibia, the examiner should quantify the approximate degree of aggravation.]  

In providing this opinion, the examiner MUST provide a complete rationale upon which his or her conclusion is based and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

2.  After completing the above requested development, re-adjudicate the issue of entitlement to service connection for low back disability, as secondary to status post resection of benign osteoid osteoma of the left tibia.  If the decision remains in any way adverse to the Veteran, he should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


